Atkinson, Justice.
The suit was for a decree of a sum alleged as due on a judgment rendered in another State for permanent alimony; and for an award of temporary alimony pending the proceedings in the court of this State, filed after the divorce had been granted in the foreign State. The court did not err at an interlocutory hearing in refusing the prayer for temporary alimony. This case differs on its facts from Roberts v. Roberts, 174 Ga. 645 (163 S. E. 735).

Judgment affinned.


All the Justices concur.

Burress & Dillard, for plaintiff.
A. Walton Nall and F. II. Aderhold, for defendant.